Case 1:19-cr-20215-RNS Document 33 Entered on FLSD Docket 06/26/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  UNITED STATES OF AMERICA,
                                            CASE NO.: 19-20215-Cr-Scola
                Plaintiff,

  vs.

  ARMANDO LORENZO,

             Defendant.
  _____________________________/

                                  SPEEDY TRIAL REPORT

         Pursuant to this Court’s Trial Order entered on June 6, 2019 (D.E, 28) and Local

  Rule 88.5 defendant Lorenzo files his first Speedy Trial report in this case.

         1. A superseding Indictment was issued against Defendant Armando Lorenzo on

  May 23rd, 2019 (D.E. 15). He made his initial appearance on May 29th, 2019 (D.E. 17)

  and was arraigned on June 5, 2019 (D.E.). Thus, the speedy trial clock began to run on

  May 29, 2019; See 18 U.S.C. § 3161(c)(1).

         2. On June 4th, 2019, Defendant filed an Unopposed Motion to Modify Conditions

  of Release (D.E. 23); the Motion was granted on June 5th, 2019 (D.E. 24). One day is

  excludable time because of this Motion.

         3. On June 17, 2019, Defendant filed an Unopposed Motion to Continue Trial (D.

  E. 31 ); the Motion was granted on June 24th, 2019 (D.E. 32) and trial is set for October

  28th, 2019 (D.E.) All days between June 17th and October 28th, 2019 or any trial setting

  thereafter are excludable time under the Speedy Trial Act.




                                               1
Case 1:19-cr-20215-RNS Document 33 Entered on FLSD Docket 06/26/2019 Page 2 of 2



         4. As of the filing of this Report, 29 (twenty-nine) days have passed since the

  date of the defendant’s first appearance. 10 ( ten) days is excludable time under the

  Speedy Trial Act, so 51 (fifty one) days remain on the speedy trial clock, however, per

  the Order continuing the case, all days between June 17 and October 28, 2019, or any

  trial setting thereafter is excludable time to meet the ends of justice.

         5. Counsel for the government was provided a copy of this Speedy Trial Report

  and agrees that it accurately reflects the computation of the gross time, excludable time,

  net time remaining and the final date upon which the defendant can be tried in compliance

  with the Speedy Trial Plan of the Court.



                                                     Respectfully submitted,

                                                    MIGUEL DEL AGUILA, P.A.
                                                    6161 Blue Lagoon Dr. Suite 400
                                                    Miami, Florida 33126
                                                    Tel: 305/267-4665
                                                    Florida Bar No.: 0232033
                                                    delaguilalaw@aol.com

                                                    /s/Miguel del Aguila____
                                                     MIGUEL DEL AGUILA


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 26th 2019, a true and correct copy of this Speedy

  Trial Report was filed with the Clerk of the Court using CM/ECF and was served on all

  counsel or parties of record via transmission of Notices of Electronic Filing generated by

  CM/ECF.


                                                    /s/Miguel del Aguila



                                                2
